Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
June 30, 2017, is made by and among INTREPID POTASH, INC., a Delaware
corporation, INTREPID POTASH — MOAB, LLC, a Delaware limited liability
company, INTREPID POTASH—NEW MEXICO, LLC, a New Mexico limited liability
company, INTREPID POTASH — WENDOVER, LLC, a Colorado limited liability company,
and each other Person that may join the Credit Agreement (as hereinafter
defined) as a borrower (each may be referred to individually, as a “Borrower”
and collectively herein, as “Borrowers”), 203 E. FLORENCE, LLC, a Delaware
limited liability company, MOAB GAS PIPELINE, LLC, a Colorado limited liability
company, and each other Person that may join the Credit Agreement as a
Guarantor, the Lenders identified on the signature pages hereof, and BANK OF
MONTREAL, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), Swing Line Lender and a Letter of Credit Issuer.

 

PRELIMINARY STATEMENTS:

 

(1)                                 The Borrowers, the Guarantors, the Lenders,
and the Administrative Agent are parties to a Credit Agreement, dated as of
October 31, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) (capitalized terms not otherwise defined in this
Agreement have the same meanings as specified in the Credit Agreement); and

 

(2)                                 The Borrower Agent has requested, and the
Administrative Agent (acting at the direction of the Lenders) and the Lenders
have agreed, on the terms and subject to the conditions set forth below, to
amend the Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.                            Amendments to the Credit Agreement.

 

(a)                                 Pursuant to Section 11.01 of the Credit
Agreement, and subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof, effective on and as of the First Amendment Effective Date
(as defined in the Credit Agreement), the Credit Agreement is hereby amended as
follows:

 

(i)                                     Section 1.01 of the Credit Agreement is
hereby amended by inserting the following new definitions in the appropriate
alphabetical order:

 

“Designated Senior Notes Prepayments” means, collectively, (a) a one-time
optional prepayment of principal on the Senior Notes made by one or more
Borrowers at any time on or following the First Amendment Effective Date and on
or prior to June 30, 2017 in an aggregate principal amount not to exceed
$23,000,000, (b) prepayments of principal on the Senior Notes made by one or
more Borrowers at any time following June 30, 2017 and on or prior to
December 31, 2017 in an aggregate principal amount not to exceed $6,000,000, and
(c) in addition to the prepayments described in clauses (a) and (b) immediately
above, prepayments of principal on the Senior Notes made by one or more
Borrowers at any time following June 30, 2017 and

 

--------------------------------------------------------------------------------


 

on or prior to December 31, 2018 in an aggregate principal amount not to exceed
$10,000,000, together with, in the case of each of the foregoing prepayments,
payments of any Make-Whole Amount and accrued interest due in connection
therewith; provided, that, as a condition precedent to any prepayment described
in the immediately preceding clause (c), the Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that Availability (after (i) giving Pro Forma Effect to
each such prepayment and (ii) giving effect to an increase in the Permanent
Reserve by $10,000,000), as of the date of each such prepayment, shall be not
less than $0.00.

 

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of June 30, 2017, by and among the Borrowers, the Guarantors, the Lenders
signatory thereto, and the Administrative Agent.

 

“First Amendment Effective Date” means the date upon which the conditions set
forth in Section 3 of the First Amendment have been satisfied.

 

(ii)                                  Clause (a) in the definition of “Change of
Control” set forth in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of the Company or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) (i) becomes the “beneficial owner” (as defined in Rules 13d-4 and
13d-6 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the Equity Interests of the Company on a
fully-diluted basis (and taking into account all such Equity Interests that such
person or group has the right to acquire pursuant to any option right) or
(ii) obtains the power (whether or not exercised) to elect a majority of the
members of the board of directors or other equivalent governing body; or

 

(iii)                               Each of clause (viii) of the definition of
“Consolidated EBITDA” set forth in Section 1.01 of the Credit Agreement and Line
I.A.9 of Schedule 2 to Exhibit B to the Credit Agreement are hereby amended to
replace the phrase “extraordinary expenses as defined by GAAP” appearing therein
with the phrase “extraordinary expenses”.

 

2

--------------------------------------------------------------------------------


 

(iv)                              The definition of “Consolidated Fixed Charges”
set forth in Section 1.01 of the Credit Agreement is hereby amended by inserting
the following phrase immediately after the phrase “other than in respect of any
Synthetic Lease Obligations”:

 

“and any prepayments of principal of the Senior Notes made pursuant to
Section 8.1(a) of the Senior Notes Agreement as in effect on the First Amendment
Effective Date”

 

(v)                                 Section 1.01 of the Credit Agreement is
hereby amended by replacing the phrase “as in effect on the Closing Date”
appearing in the definition of “Make-Whole Amount” with the phrase “as in effect
on the First Amendment Effective Date”.

 

(vi)                              The definition of “Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Maturity Date” means October 31, 2019.

 

(vii)                           Section 7.11 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

“7.11                  Use of Proceeds.  Use the proceeds of the Credit
Extensions (i) to refinance certain Indebtedness under the Existing Agreement,
(ii) to pay fees and expenses in connection with the Transactions, (iii) to
finance a portion of one or more of the Designated Senior Notes Prepayments (if
such payment(s) are permitted to be made under the terms of this Agreement) in
an aggregate amount not to exceed $10,000,000, and (iv) for working capital,
capital expenditures, and other general corporate purposes not in contravention
of any Law or of any Loan Document.  None of the proceeds of the Credit
Extensions will be used, directly or indirectly, to finance or refinance
dealings or transactions (x) by or with any Blocked Person or otherwise in
violation of Sanctions or (y) that would violate Anti-Corruption Laws.”

 

(viii)                        Section 8.11(a)(i) of the Credit Agreement is
hereby amended to replace the phrase “as in effect on the date hereof” with the
phrase “as in effect on the First Amendment Effective Date”.

 

(ix)                              Section 8.11(a)(i) of the Credit Agreement is
hereby amended to replace the word “or” appearing immediately after clause
(E) therein with “,” and inserting, immediately after clause (F) appearing
therein, a new clause (G), which shall read in its entirety as follows:

 

“or (G)           such payment or prepayment constitutes a Designated Senior
Notes Prepayment;”

 

(x)                                 Section 8.11(a)(v) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

3

--------------------------------------------------------------------------------


 

“(v)                           optional payments or prepayments in respect of
(x) the Senior Notes, solely if (1) such payments or prepayments, as the case
may be, are funded with Net Cash Proceeds from (A) Dispositions of Noteholder
Priority Collateral (as defined in the Intercreditor Agreement) or receipt of
any Extraordinary Insurance Receipts (as defined in the Senior Notes Agreement
as in effect on the date hereof) in respect thereof, (B) Dispositions of
Specified Property or receipt of any Extraordinary Insurance Receipts in respect
thereof, or (C) any issuance of Equity Interests by the Company in the form of
either (I) common equity or (II) other equity having terms reasonably acceptable
to the Administrative Agent and, in the case of any such issuance of Equity
Interests, not constituting Disqualified Equity Interests; or (2) any such
payment or prepayment constitutes a Designated Senior Notes Prepayment; or
(3) as of the date of any such payment or prepayment and after giving effect
thereto, the Voluntary Payment Conditions are satisfied, and (y) any other
Indebtedness (other than Subordinated Debt to the extent contrary to the
Subordination Provisions applicable thereto), provided that as of the date of
any such payment or prepayment and after giving effect thereto, the Voluntary
Payment Conditions are satisfied.”

 

SECTION 2.                            Consent to Senior Notes Amendment. 
Subject to the other terms of this Agreement, the Administrative Agent hereby
consents, pursuant to Section 4.1 of the Intercreditor Agreement, to the
entering into by the Loan Parties, the holders of the Senior Notes and the
Senior Notes Agent of the Senior Notes Amendment (as hereinafter defined) and to
the consents, waivers and amendments to the Senior Notes Agreement to be
effected by the Senior Notes Amendment.

 

SECTION 3.                            Conditions to Effectiveness.  This
Agreement shall become effective on and as of the Business Day on which the
following conditions shall have been satisfied:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from the Borrowers, the Guarantors, the Lenders, and the
Administrative Agent an executed counterpart of this Agreement on behalf of each
such party;

 

(b)                                 The Administrative Agent (or its counsel)
shall have received a duly executed Fourth Amendment to Amended and Restated
Note Purchase Agreement dated as of the date hereof, by and among the Company
and the holders of the Senior Notes party thereto (the “Senior Notes
Amendment”), in form and substance reasonably satisfactory to the Administrative
Agent;

 

(c)                                  The Administrative Agent (or its counsel)
shall have received a duly executed certificate of a Responsible Officer of the
Borrower Agent evidencing the identity, authority and capacity of each
Responsible Officer of each Loan Party authorized to act as a Responsible
Officer thereof in connection with the Credit Agreement and the other Loan
Documents to which such Loan Party is a party, in form and substance reasonably
satisfactory to the Administrative Agent;

 

4

--------------------------------------------------------------------------------


 

(d)                                 All legal matters incident to this Agreement
and the other documents delivered in connection herewith shall be reasonably
satisfactory to the Administrative Agent on the First Amendment Effective Date;

 

(e)                                  The Administrative Agent shall have
received (i) all fees due and payable to the Administrative Agent and to any
Lenders on or prior to the First Amendment Effective Date, including, without
limitation, a commitment extension fee for the account of each Lender party
hereto on a pro rata basis in an aggregate amount equal to $50,000.00, which fee
shall be deemed fully earned and due on the First Amendment Effective Date and
shall be nonrefundable and (ii) to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the First Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of McGuireWoods LLP) required to be reimbursed or paid by the
Borrowers hereunder or under any other Loan Document;

 

(f)                                   Each of the representations and warranties
made by the Borrowers in or pursuant to Section 4 of this Agreement and in the
Credit Agreement (except, in each case, to the extent applicable to an earlier
date) shall be true and correct in all material respects (or true and correct in
all respects in the case of representations and warranties qualified by
materiality or Material Adverse Effect) on and as of the First Amendment
Effective Date as if made on and as of such date; and

 

(g)                                  No Default or Event of Default shall have
occurred and be continuing as of the First Amendment Effective Date, and no
Default or Event of Default shall occur or shall have occurred as a result of
the effectiveness of this Agreement or the consummation of the transactions set
forth herein.

 

The Administrative Agent’s delivery to the Borrower Agent of a copy of this
Agreement executed by all necessary parties described in Section 3(a) hereof
shall be deemed evidence that the First Amendment Effective Date has occurred.

 

SECTION 4.                            Representations and Warranties:  Each Loan
Party hereby represents and warrants as follows:

 

(a)                                 The execution and delivery of this Agreement
by such Loan Party, and the performance by such Loan Party of its obligations
under this Agreement and each of the other Loan Documents delivered in
connection herewith to which it is a party, is within such Loan Party’s
requisite powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of the
Organization Documents of any such Person; (ii) conflict with or result in any
breach or contravention of (x) any material Contractual Obligation to which such
Person is a party or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (iii) result in or require the creation or imposition of
any Lien upon any assets of any Loan Party other than Permitted Liens; or
(iv) violate any material Law in any material respect;

 

(b)                                 No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the due execution and delivery of this Agreement by such Loan
Party, and in connection with the performance by, or enforcement against, such
Loan Party of its obligations

 

5

--------------------------------------------------------------------------------


 

under this Agreement or any other Loan Document entered into in connection
herewith to which it is a party, except for the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect;

 

(c)                                  This Agreement has been, and each other
Loan Document to be delivered by any Loan Party in connection herewith will have
been, duly executed and delivered by such Loan Party.  This Agreement and each
of the other Loan Documents delivered in connection herewith constitute legal,
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as the enforcement
hereof or thereof may be limited by any applicable Debtor Relief Laws or by
general equitable principles; and

 

(d)                                 Both before and after giving effect to this
Agreement, the representations and warranties of such Loan Party set forth in
Article VI of the Credit Agreement or in any other Loan Document are true and
correct in all material respects (and in all respects, if already qualified by
materiality or Material Adverse Effect), on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects, if already qualified by materiality or Material Adverse Effect)
as of such earlier date.

 

SECTION 5.                            Reference to and Effect on the Credit
Agreement.

 

(a)                                 On and after the effectiveness of this
Agreement, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement, as amended by, and after
giving effect to, this Agreement.

 

(b)                                 Each Loan Document, after giving effect to
this Agreement, is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed, except that, on and after the
effectiveness of this Agreement, each reference in each of the Loan Documents to
the “Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as amended by, and after giving effect to, this Agreement.

 

(c)                                  The execution, delivery and effectiveness
of this Agreement shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, or constitute a waiver of any provision of any
of the Loan Documents.

 

(d)                                 Each party hereto hereby agrees that this
Agreement shall be a “Loan Document”.

 

SECTION 6.                            Costs, Expenses.  The Borrowers agree to
pay promptly on demand all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent in connection with this Agreement and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 11.04 of the Credit Agreement.

 

SECTION 7.                            Release.  Each Loan Party hereby waives
and releases any and all current existing claims, counterclaims, defenses, or
set-offs of every kind and nature which it has or might have against the
Administrative Agent or any Lender arising out of, pursuant to, or pertaining in
any way to the Credit Agreement, any and all documents and instruments delivered
in connection with or relating to the

 

6

--------------------------------------------------------------------------------


 

foregoing, or this Agreement, other than as arising in respect of gross
negligence or willful misconduct on the part of the Administrative Agent or any
Lender.  Each Loan Party hereby further covenants and agrees not to sue the
Administrative Agent or any Lender or assert any claims, defenses, demands,
actions, or liabilities against the Administrative Agent or any Lender which
occurred prior to or as of the date of this Agreement arising out of, pursuant
to, or pertaining in any way to the Credit Agreement, any and all documents and
instruments delivered in connection with or relating to the foregoing, or this
Agreement, other than as arising in respect of gross negligence or willful
misconduct on the part of the Administrative Agent or any Lender.

 

SECTION 8.                            Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.                            WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT ENTERED INTO IN CONNECTION
HEREWITH BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.

 

SECTION 10.                     Governing Law.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

 

INTREPID POTASH, INC.,

 

a Delaware corporation, as a Borrower

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — MOAB, LLC,

 

a Delaware limited liability company, as a Borrower

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH—NEW MEXICO, LLC,

 

a New Mexico limited liability company, as a Borrower

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — WENDOVER, LLC,

 

a Colorado limited liability company, as a Borrower

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

[SIGNATURE PAGE]

Intrepid — First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

203 E. FLORENCE, LLC,

 

a Delaware limited liability company, as a Guarantor

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

 

 

MOAB GAS PIPELINE, LLC,

 

a Colorado limited liability company, as a Guarantor

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

[SIGNATURE PAGE]

Intrepid — First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as Administrative Agent, Letter of Credit Issuer,

 

Swing Line Lender and a Lender

 

 

 

By:

/s/ Stephanie Bach

 

Name:

Stephanie Bach

 

Title:

Vice President

 

[SIGNATURE PAGE]

Intrepid — First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------